Name: Commission Regulation (EEC) No 768/80 of 28 March 1980 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/26 Official Journal of the European Communities 29 . 3 . 80 COMMISSION REGULATION (EEC) No 768/80 of 28 March 1980 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 2a of Regulation (EEC) No 2043/75 : ' For the purpose of this Article, the following coun ­ tries of the Arabian Peninsula, together with the territories associated thereto , shall be considered as a single destination : Saudi Arabia, Bahrain , Qatar, Kuwait, the Sultanate of Oman , the United Arab Emirates (Abu Dhabi , Dubai , Sharjah , Ajman , Umm al Qawain , Fujairah , Ras al Khaimah), the Arab Republic of Yemen (North Yemen) and the People 's Democratic Repu ­ blic of Yemen (South Yemen).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), as amended by Regula ­ tion (EEC) No 368 /76 (2 ), and in particular Article 1 5 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( 3 ), as amended by Regulation (EEC) No 369/76 (4 ), and in particular Arti ­ cles 9 (3), and 1 5 thereof, Whereas Commission Regulation (EEC) No 1 49 /80 (5 ) modified , for a period extending until 31 March 1980 , the system for the advance fixing of export refunds for poultrymeat and eggs provided for by Commission Regulation (EEC) No 2043/75 ( 6) ; whereas the circum ­ stances which gave rise to the adoption of that Regula ­ tion still obtain ; whereas it therefore appears neces ­ sary to extend the application of that Regulation until 30 June 1980 , and at the same time to make provision to facilitate the completion of advance fixing certifi ­ cates in certain cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, Article 2 In Article 3 of Regulation (EEC) No 149/80 the date '31 March 1980' is replaced by '30 June 1980'. Article 3 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 282, 1.11 . 1975 , p. 12 . (2 OJ No L 45, 21 . 2 . 1976, p. 2 . ( 3 ) OJ No L 282, 1. 11 . 1975 , p . 77 . ( «) OJ No L 45 , 21 . 2 . 1976 , p . 3 . (5 ) OJ No L 19 , 25 . 1 . 1980 , p . 37 . (&lt;&gt; OJ No L 213 , 11 . 8 . 1975 , p . 12 .